Upon the motion of Francis Chanate and others claiming under Indian allotments, they are granted leave to intervene herein and to file the petition of intervention tendered with such motion.
The motion of the Melish Consolidated Placer Mining Association for a modification of the order of June 1,1921, in so far as it relates to the Burke-Senator well, is denied without prejudice to a renewal of such motion if in the further progress of this cause it becomes necessary or proper to renew the same.
The motion of the Melish Consolidated Placer Mining Association for the return of-wells Nos. 152, 153, and 160, to the custody of the receiver, is denied without prejudice to a renewal of such motion if in the further progress of this cause it becomes necessary or proper to renew the same.